Citation Nr: 0915562	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1967.

These matters are before Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2005 and 
June 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In pertinent part, the 
February 2005 RO rating decision denied entitlement to 
service connection for bilateral hearing loss and tinnitus, 
and the June 2007 RO rating decision denied entitlement to 
service connection for cardiovascular disease.

The Veteran provided testimony at a December 2007 hearing 
before the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in January 2008.

The Veteran has submitted additional evidence to the Board 
along with a waiver of initial consideration by the RO.  
Thus, the Board will consider the additional evidence in 
conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

Competent medical evidence demonstrates that the Veteran's 
cardiovascular disease, currently diagnosed as coronary 
artery disease, is at least as likely as not etiologically 
related to his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Cardiovascular disease, currently diagnosed as coronary 
artery disease, is proximately due to his service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303; 38 C.F.R. § 3.310(a) (as in 
effect prior to October 10, 2006); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection for 
cardiovascular disease.  Therefore, no further notice or 
development is needed with respect to this claim.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of direct-
incurrence service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006), as effective form October 10, 2006.  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran. 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran seeks service connection for current 
cardiovascular disease that he contends is related to his 
service-connected diabetes mellitus.  Service treatment 
records are silent for diabetes mellitus or cardiovascular 
disease.  

At a VA examination in August 2005, conducted for the purpose 
of adjudication of his subsequently allowed claim for service 
connection for diabetes mellitus, the Veteran provided a 
history of having been diagnosed as borderline diabetic 
during the 1995 to 1996 time frame, but not having taken 
medications until three years ago (prior to August 2005).  At 
the examination, urine glucose was 70. The diagnoses and 
impressions were type II diabetes mellitus, and peripheral 
neuropathy of the feet secondary to diabetes mellitus.

Blood sugar laboratory results in units of mg/dL in the 
claims file are reported as 117 in November 1999, 129 in May 
2000, 119 in January 2001, 131 in July 2001, 187 in November 
2002, 154 in December 2002, 154 in May 2003, and 150 in 
November 2003.  Reports of earlier blood sugar readings are 
not associated with the claims file. 

In an RO rating decision dated in September 2005, the Veteran 
was granted entitlement to service connection for type II 
diabetes mellitus, based on a presumption that it was caused 
or aggravated by exposure to Agent Orange during the 
Veteran's period of Vietnam service.  

In June 2007, a VA examiner provided an opinion that the 
Veteran's cardiovascular disease, as diagnosed in December 
2003, was not related to his service-connected diabetes 
mellitus.  This opinion was premised on a history, provided 
to the examiner by the RO in its examination request, that 
the Veteran's diabetes mellitus was diagnosed in the year 
2002.  The examiner opined that "it takes a longer period of 
time for coronary artery disease to develop." 

In December 2007, the Veteran's private treating physician, 
J.O., M.D., wrote that the Veteran had coronary artery 
disease, and that this was felt to be secondary to his 
diabetes.

In January 2008, the Board remanded this matter to the RO for 
a VA examination and opinion as to whether the Veteran's 
cardiovascular disability was "caused or aggravated (chronic 
worsening of underlying condition versus temporary flare-up 
of symptoms) by his service-connected diabetes mellitus."   
(Emphasis in original.)

At a VA examination in October 2008, a VA cardiologist wrote 
that it was "less likely [sic]" that the Veteran's coronary 
artery disease was related to his diabetes.  He commented 
that diabetes was diagnosed in 2002.  He opined that "[i]t 
takes a longer period of time for coronary artery disease 
secondary to diabetes [sic]."  He elaborated that the 
Veteran had only minimal coronary artery disease as evidenced 
by the cardiac catheterization in 2003, and had no symptoms 
of coronary artery disease at this time.  (The Veteran's 
representative has noted that the cardiac catheterization had 
been performed approximately five years prior to the date of 
the VA October 2008 examination.)  The examiner did not 
provide an opinion as to whether the Veteran's cardiovascular 
disease had been aggravated by his service-connected diabetes 
mellitus, as had been requested by the by the Board and the 
RO. 

In February 2009, the Veteran's private physician, J.O., 
M.D., wrote that after reviewing recent literature and old 
laboratory reports on the Veteran, she was certain the 
Veteran's cardiovascular disease was a direct result of his 
diabetes mellitus and insulin resistance.  She noted that the 
definition of diabetes had changed over the past 20 years 
that she had been in practice, so that primary care 
physicians would start treating patients earlier.  She noted 
that numerous recent studies had shown that impaired glucose 
tolerance (fasting blood sugar between 106 and 125) was a 
risk factor cardiovascular disease.  She noted that the 
Veteran had impaired fasting blood sugar of 118 dating back 
to 1995 (the earliest blood test she found in his records).  
She elaborated that she could confidently assume that his 
impaired glucose intolerance even antedated this date.  

Of the medical opinions received, the Board finds the 
February 2009 opinion of the Veteran's private treating 
physician to be the most well-reasoned, and based on the most 
thorough review of the Veteran's medical history and 
treatment.  Further, the private physician's report includes 
a credible account of a review of recent medical literature 
regarding the relationship between impaired glucose tolerance 
and cardiovascular disease.  By contrast, the October 2008 VA 
examination report did not address the question of 
aggravation as had been requested by the Board and the RO, 
indicating perhaps a lack of through attention to the matter 
at hand; includes incomplete wording on issues critical in 
this case that also perhaps reflects a lack of full attention 
to the matter at hand; appears to have borrowed heavily from 
a VA examination report prepared by a physician's assistant 
in June 2007 that itself was found by the Board as not 
adequate for rating purposes; and does not reflect a review 
of recent medical literature on the subject.  For these 
reasons, the February 2009 private physician's opinion is 
afforded the greatest probative weight in this matter.   

In light of the above, the Board finds that the competent 
medical evidence of greatest probative weight in this matter 
demonstrates that it is at least as likely as not that the 
Veteran's cardiovascular disease is etiologically related to 
his type II diabetes mellitus.  Accordingly, and affording 
all benefit of the doubt in the Veteran's favor, entitlement 
to service connection for cardiovascular disease, currently 
diagnosed as coronary artery disease, is warranted.


ORDER

Entitlement to service connection for cardiovascular disease, 
currently diagnosed as coronary artery disease, is granted.


REMAND

The Veteran contends that he has hearing loss related to 
acoustic trauma during service.  He contends that, although 
not reflected by his military occupational specialty on his 
DD Form 214, or in his Official Military Personnel File, that 
he was assigned as a driver in Vietnam from April 1967 to 
September 1967.  He asserts that during this time he was 
exposed to "numerous acoustic traumas and excessive noise 
exposure," including "incoming gun fire, rockets, mortars 
and explosions, and in addition to our own outgoing fire."  
(See VA Form 9 received in October 2007.)   There has been no 
evidence to corroborate his claim of exposure to combat, 
although, as will be discussed below, there is evidence in 
the form of lay testimony to corroborate that he drove trucks 
extensively during his time in Vietnam.  There is no record 
of audiological evaluation at the time of the Veteran's 
discharge from service, so that his hearing acuity at 
discharge is not known.  

A private audiological examination dated in February 1998, 
over six years prior to the Veteran's original application 
for compensation received in October 2004, includes the 
notation, "noise-noise in service!"  The February 1998 
treatment record also includes notation of ringing in the 
ears, and a history of surgeries on the Veteran's left ear, 
apparently a stapedectomy (the handwriting is barely legible) 
in 1971, and a tympanoplasty in 1985.  Although the Board is 
not generally competent to interpret audiological reports, 
information in the February 1998 report appears to document 
that the Veteran very likely has a permanent bilateral 
hearing loss disability.

Recently received by the Board, in approximately January 
2009, are lay statements from two individuals who describe 
having served with the Veteran in Vietnam, and describe him 
as having been assigned to the motor pool and having driven 
company jeeps, 3/4 ton trucks, 2 1/2 ton trucks, and 5 ton 
trucks.  He was also described as having at times been the 
driver for the company commander and executive officer, and 
having often led convoys to Saigon as part of his duties.  
One individual described the Veteran as his company's main 
driver.  The Board accepts these statements as credible 
evidence corroborating the Veteran's claims of noise exposure 
in the form of truck noise in service.

Also associated with the claims file are lay statements from 
the Veteran's brother and from a boyhood friend, describing 
their observations that the Veteran had no problem with 
hearing prior to entering service, but that upon the 
Veteran's return from Vietnam it was obvious that the Veteran 
was having great difficulty hearing.  The statements also 
include general descriptions of the Veteran's post-service 
ear surgery that from a lay-person's perspective are 
reasonably consistent with the history of surgery in 1971 as 
noted in the February 1998 treatment record discussed above.  

In light of evidence of current hearing loss disability and 
tinnitus, noise exposure during service, lay testimony 
corroborating that the Veteran had difficulty hearing at 
discharge from service, and a relatively complex post-service 
medical history, and acknowledging the problems of proof 
associated with the fact that the Veteran did not undergo 
documented audiological testing at discharge from service, 
the Board finds that a VA examination and opinion as to 
whether it is at least as likely as not that the Veteran's 
current bilateral hearing loss and tinnitus began during 
service or are related to any incident of service would be 
useful in adjudication of his claims.  See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded an examination for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran's 
bilateral hearing loss and tinnitus began 
during service or are related to any 
incident of service.  

The examiner should take a careful history 
from the Veteran.  If application of the 
examiner's medical expertise is relevant to 
or may shed light on the credibility of the 
Veteran's assertions, the examiner may make 
relevant determinations, positive or 
negative, as to the Veteran's credibility 
with respect to the medical history 
provided.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, including a February 1998 
treatment record reflecting a history of 
noise in service, ringing in the ears, and 
two left ear surgeries, apparently including 
stapedectomy (the handwriting is barely 
legible) in 1971 and a tympanoplasty in 
1985.

2.   Readjudicate the issues of entitlement 
to service connection for bilateral hearing 
loss and entitlement to service connection 
for tinnitus.  If any benefit sought 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


